Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a reply to the application filed on 05/29/2019, in which, claim(s) 10-18 are pending.
Claim(s) 1-9 is/are cancelled. 
Claim(s) 10-18 is/are newly added.

When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings filed on 03/28/2019 is/are accepted by The Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winand et al. (Pub. No.: US 2016/0284033 A1 – IDS; hereinafter Winand) in view of Sriram et al. (Pub. No.: US 2016/0253622 A1; hereinafter Sriram).
Regarding claim 10, Winand discloses a method for tamper-proof evaluation of a component property of a field device in a facility operating using automation technology, the method including:
creating an evaluation relating to the component property of the field device, wherein the evaluation assigns each component property an applicable label or a non-applicable label (creating blockchain ledger with devices ID, hash and transaction information regarding the energy devices [Winand; ¶77-78, 102-111, 125; Fig. 1-2 and associated text]);
transmitting the evaluation to a first service platform (sending the data to the third party [Winand; ¶125, 131; Fig. 1-2 and associated text]);
storing the evaluation in the first service platform (the third party store the information [Winand; ¶77-78, 125, 131; Fig. 1-2 and associated text]);
wherein the first service platform is operated in a decentralized manner using a distributed ledger or blockchain technology and includes a plurality of nodes, wherein the nodes each have at least one data bank (the third party use the transaction record and create a 
creating data blocks using the subscriber nodes, wherein a data block contains at least one evaluation linked with a field device type of an evaluated field device, wherein a plurality of evaluations of different field devices are contained in the plurality of nodes (create a ledger with the chains of blocks from the energy devices, in which different energy devices would have different identifier and information [Winand; ¶102-111, 125, 131; Fig. 1-2 and associated text]). Winand teaches creating blockchain ledgers of the records received from the plurality of energy devices. Winand does not explicitly discloses that theses energy devices are subscriber nodes; however, in a related and analogous art Sriram teaches this feature.
In particular, Sriram teaches using a distributed consensus network in which the subscriber devices register with blockchain network of the distributed consensus network, in which information can be passed from the subscriber devices to create block ledgers of information and reports of logistic transactions [Sriram; ¶52-53; Fig. 3A, 4 and associated text]. It would have been obvious before the effective filing date of the claimed invention to modify Winand in view of Sriram to register the energy devices as subscriber easier and secure logistic records.

Regarding claim 11, Winand-Sriram combination discloses the method of claim 10, further including:
accessing the first service platform by a client using a client PC; selecting the field device type; creating an overall evaluation of the selected field device type; and  displaying the overall evaluation; wherein the overall evaluation includes all evaluations of the field device type, at 

Regarding claim 12, Winand-Sriram combination discloses the method of claim 11, wherein selecting the field device type includes entering data relating to an application in which the field device is to be installed in a facility (energy facility types and based on their standard  [Winand; ¶102-111, 125, 131; Fig. 1-2 and associated text]).

Regarding claim 13, Winand-Sriram combination discloses the method of claim 11, wherein creating the evaluation includes providing data relating to an application in which the field device is to be installed in a system (the application are related ad it is set to run on energy devices  [Winand; ¶102-111, 125, 131; Fig. 1-2 and associated text]).

Regarding claim 14, Winand-Sriram combination discloses the method according to claim 13, wherein creating the overall evaluation includes taking into account only those evaluations of the field device type in which application data of a customer match application data of a facility operator (the application data must matches to be able to readout and also hash validation [Winand; ¶102-111, 125, 131; Fig. 1-2 and associated text]).

claim 15, Winand-Sriram combination discloses the method of claim 10, wherein facility operators are anonymized during the creation of the evaluation (the data are secured and for the facility, so would be anonymized to others [Winand; ¶102-111, 125, 131; Fig. 1-2 and associated text]).

Regarding claim 16, Winand-Sriram combination discloses the method of claim 10, wherein a created data block is verified by all subscriber nodes and is stored in the first service platform only if at least a predetermined number of all subscriber nodes successfully verifies the data block (the blockchain ledger makes it that all blocks must be valid through hash values before new block can be added, as such all subscriber must be verifies for that to happen [Winand; ¶131-132; Fig. 1-2 and associated text]).

Regarding claim 17, Winand-Sriram combination discloses the method of claim 10, wherein the evaluation is transmitted to all subscriber nodes before the processing into the data block and is validated by the subscriber nodes, and wherein the evaluation is stored in the data block only if it is successfully validated by at least one of the subscriber nodes (the blockchain ledger makes it that all blocks must be valid through hash values before new block can be added, as such all subscriber must be verifies for that to happen [Winand; ¶131-132; Fig. 1-2 and associated text]).

Regarding claim 18, Winand-Sriram combination discloses the method of claim 10, wherein the field device is integrated as subscriber nodes in the first service platform and is configured to create data blocks (the subscriber nodes are subscribed to the consensus network 

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http:ljwww.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAO Q HO/Primary Examiner, Art Unit 2432